Citation Nr: 1604636	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to service-connected right foot, left knee, and right ankle disabilities.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board December 2008 and April 2012, when it was remanded for additional development. 

A November 2013 Board decision denied entitlement to service connection for a low back disability.  The Veteran appealed the November 2013 decision to the United States Court of Appeals for Veteran's Claims and in a June 2015 Memorandum Decision, the Court vacated the Board's denial of entitlement to service connection for a low back disability, and remanded the claim to the Board for action consistent with the Memorandum Decision.  

The issues of whether failure to deny a compensable rating for hallux valgus in a November 2011 rating decision and higher increased ratings for that disability in January 1972, August 1981, November 1985, and June 1996 rating decisions constituted for clear and unmistakable error (CUE) have been raised by the record in various statements of record, including a February 2013 argument submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Pursuant to the Court's June 2015 Memorandum Decision, the Board finds that additional development is needed before the claim on appeal can be decided.

The Veteran has claimed that his low back disability is secondary to various service-connected disabilities.  Subsequent to the May 2012 VA examination that was performed in relation to this matter, the Veteran was granted service connection for a right ankle disability.  As the Veteran has alleged that his low back disability is related to his service-connected disabilities and he is now service-connected for a right ankle disability, additional VA examination is warranted.  

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided. Based on the examination results and a review of the record, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or better probability) that a current low back disability is etiologically related to active service.  

(b) Is it at least as likely as not (50 percent or better probability) that a current low back disability was caused by any of the Veteran's service-connected disabilities, or the combined effects of the service-connected disabilities. 

(c) Is it at least as likely as not (50 percent or better probability) that a current low back has been aggravated (permanently worsened beyond its natural progression) by any of the Veteran's service-connected disabilities, or the combined effects of the service-connected disabilities. 

3. Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

